           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

EUGENE SCALIA, Secretary,
United States Department of Labor                       PETITIONER

v.                      No. 3:19-cv-322-DPM

NU-WAY PRODUCTS COMPANY, INC.,
dfb/a Nu-Way Pool & Spa                             RESPONDENT

                              ORDER
     1. Petition for injunction, Ng 1, noted. The Court will hold a
hearing on the petition on 17 December 2019 at 10:00 a.m. at the
Gathings Federal Building, 615 South Main Street, Jonesboro, Arkansas
in courtroom 324. Each party and its lawyer must appear. Each side
will have two hours to present evidence and argument.
     2. The Department must make good personal service of its
petition, memorandum, and this Order on Nu-Way by close of business
on 19 November 2019. Proof of service due by 22 November 2019.
     So Ordered.



                               D.P. Marshall ~
                               United States District Judge
